SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A12B/A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 DIANA CONTAINERSHIPS INC. (Exact name of registrant as specified in its charter) Republic of the Marshall Islands N/A (Jurisdiction of incorporation or organization) (IRS Employer Identification No.) Pendelis 16 alaio Faliro Athens, Greece (Address of principal executive offices) (Zip Code) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. o Securities Act registration statement file number to which this form relates: N/A Securities to be registered pursuant to Section 12(b) of the Act: Title of each className of each exchange on which to be so registeredeach class is to be registered Common Stock, par value $0.01The NASDAQ Stock Market LLC Preferred Stock Purchase Rights under Stockholders Rights AgreementThe NASDAQ Stock Market LLC Securities to be registered pursuant to Section 12(g) of the Act: None EXPLANATORY NOTE This Amendment No. 1 to Form 8-A12B (File No. 001-35025) filed on December 30, 2010 is being filed by Diana Containerships Inc. solely for the purpose of listing the name of the exchange appearing on the cover page as “The Nasdaq Stock Market LLC”. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Dated: December 30, 2010 Diana Containerships Inc. By /s/ Anastasios Margaronis Name:Anastasios Margaronis Title: Director and President SK 26
